Case 1:20-cr-00130-CM Document 23 Filed 04/29/20 Page 1 of 2
Case 1:20-cr-00130-CM Document 20 Filed 04/15/20 Page 1 of 2
U.S. Department of Justice

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

HER" O8

Pid best eb Wy bee

April 15, 2020

BY ECF 4 [es [20 :

XQ

L O@ gwar liot-S Ke rtaket

The Honorable Colleen McMahon > EL. bet

United States District Judge M Me 3 tbs NY (ASE:
United States District Court en Gwe for

Southern District of New York . 2

500 Pearl Street A > tee Pf

New York, N.Y. 10007 eth, YW fm

f Atte
(A \ ~

Re: United States v. Jose Mejicanos, 20 Cr. 130 (CM)
Dear Judge McMahon:

Defendant Jose Mejicanos was arrested in the Middle District of Florida (*MDFL”) and
presented in that district on February 24, 2020. At the time of the defendant’s initial presentment
he was bailed subject to certain conditions, including:

e The defendant’s signature on a $500,000 personal recognizance bond singed by the
defendant and his wife, Rosa Guadalupe;

e Home detention enforced by location monitoring;

e Pretrial Services supervision as directed;

e No change of address without prior approval;

e No possession of firearms or other destructive devices;

e No use of alcohol;

e Surrender of travel documents and no new applications for travel documents;

e Travel restricted to the Middle District of Florida, the Southern District of New
York, and points between;

e Mental health assessment and treatment as directed by Pretrial Services;

e Urinalysis and drug testing and treatment as directed by Pretrial Services; and

e Other standard and mandatory conditions of release.

On March 10, 2020, the defendant appeared before Your Honor for arraignment and initial
conference. At the time of the arraignment, the defendant’s bail conditions were ordered to remain
in place going forward, The Government has recently communicated with SDNY Pretrial Services
and understands that for MDFL Pretrial Services to continue the defendant's courtesy supervision,
a written order is required stating that the MDPL bail conditions remain in place for the SDNY
case.

{bsfeo

 
Case 1:20-cr-00130-CM Document 23 Filed 04/29/20 Page 2 of 2
Case 1:20-cr-00130-CM Document 20 Filed 04/15/20 Page 2 of 2

April 15, 2020
Page 2

Accordingly, the Government respectfully requests, with the consent of defense counsel,
that the Court memo endorse this letter, in line with the Court's prior oral order, to order that the
MDFL bail conditions remain in place.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: /s/ Daniel G. Nessim
Daniel G, Nessim
Peter J. Davis
Assistant United States Attorneys
(212) 637-2486 / -2468

 
